Citation Nr: 0217804	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in 
a rating decision of September 11, 1975, which denied 
entitlement to service connection for psychiatric 
disability.

2.  Entitlement to an effective date earlier than July 14, 
1997, for the grant of service connection for psychiatric 
disability.

3.  Entitlement to an effective date earlier than July 14, 
1997, for the grant of a total rating based on 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1954 
to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran testified before the 
undersigned member of the Board at a hearing held at the 
RO in July 2002.

The Board notes that following the issuance of a statement 
of the case in September 2000 with respect to the 
veteran's claim for an earlier effective date for the 
grant of service connection for psychiatric disability, he 
also alleged that CUE existed in a September 11, 1975, 
rating decision which denied service connection for that 
disability.  In a January 2001 hearing before a decision 
review officer, the veteran presented testimony as to his 
theory of CUE, and in a supplemental statement of the case 
dated in September 2001, the decision review officer 
expanded the earlier effective date issue to include 
consideration of the intertwined issue of whether CUE 
existed in the September 11, 1975, rating decision.  The 
September 2001 supplemental statement of the case provided 
the veteran with the applicable law and regulations 
governing CUE, and the record reflects that the veteran 
has continued to advance his theory of CUE with respect to 
the referenced rating decision.  Accordingly, the issues 
currently before the Board are as listed on the title page 
of this action.

The Board notes that the veteran, in April 1977, filed a 
claim to reopen the issue of entitlement to service 
connection for left knee disability.  Although the RO in 
September 1977 believed that the veteran was only seeking 
entitlement to VA pension benefits, as will be discussed 
in detail below, the veteran was in fact seeking both 
service connection and pension benefits in his April 1977 
claim.  As the veteran's April 1977 claim to reopen the 
issue of entitlement to service connection for left knee 
disability has remained unadjudicated, this matter is 
referred to the RO for appropriate action.

The issue of entitlement to an effective date earlier than 
July 14, 1997, for the grant of entitlement to a TDIU is 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  A September 11, 1975, rating decision denied 
entitlement to service connection for psychiatric 
disability; the veteran did not appeal that rating 
decision.

2.  The September 11, 1975, rating decision denying 
entitlement to service connection for psychiatric 
disability was based on the evidence then of record and 
constituted a reasonable exercise of rating judgment.

3.  Following the September 11, 1975, rating decision, no 
further communication was received from the veteran or any 
representative until April 21, 1977, at which time he 
filed a claim to reopen the issue of entitlement to 
service connection for psychiatric disability.

4.  The evidence at the time the veteran filed his claim 
on April 21, 1977, to reopen the issue of service 
connection for psychiatric disability supported his claim.




CONCLUSIONS OF LAW

1.  The September 11, 1975, rating decision denying 
service connection for psychiatric disability is final.  
38 C.F.R. § 19.118 (1975).

2.  Clear and unmistakable error is not shown in the 
September 11, 1975, rating decision denying service 
connection for psychiatric disability.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002).

3.  The criteria for assignment of an effective date of 
April 21, 1977, for the grant of service connection for 
psychiatric disability have been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is clearly applicable to the veteran's 
claim for entitlement to an effective date earlier than 
July 14, 1997, for the grant of service connection for 
psychiatric disability.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to 
a particular claim); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  But see Dyment v. Principi, 287 F.3d 1377 
(2002) ("the inference is nearly inescapable that section 
3(a) of the VCAA ... was not intended to be given 
retroactive effect").  It is less clear whether the VCAA 
applies to the veteran's claim of CUE in the September 11, 
1975, rating decision.  See, e.g., Livesay v. Principi, 15 
Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 
(2002).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any 
event are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

The Board notes that the RO, in assigning an effective 
date of July 14, 1997, but not earlier, for the grant of 
service connection for psychiatric disability, and in 
concluding that CUE did not exist in the September 11, 
1975 rating decision denying service connection for 
psychiatric disability, considered these claims on the 
merits.  Moreover, after review of the record, the Board 
concludes that VA's duties under both the VCAA and the new 
regulations have been fulfilled.

The record reflects that the veteran was provided later in 
November 1999 with notice of the November 1999 rating 
decision which granted service connection for psychiatric 
disability and which assigned an effective date therefor 
of July 14, 1997, but no earlier, for the grant of service 
connection.  He was provided a statement of the case in 
September 2000 which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, 
the decision reached, the pertinent law and regulations, 
and the reasons and bases for the decision.  He was also 
provided a supplemental statement of the case in September 
2001 which specifically considered his intertwined 
allegation of CUE in the September 11, 1975, rating 
decision and which provided him with the pertinent law and 
regulations in connection therewith.  The Board notes that 
the veteran has indicated that he received treatment at a 
VA facility in New York, NY in 1960 or 1961, and at the 
Bedford Massachusetts Day Hospital from April 1975 to 
1977, as well as private psychiatric treatment from 
approximately 1961 to 1963.  The record indicates that the 
RO has not attempted to obtain the referenced records.  
The Board points out, however, that with respect to 
allegations of CUE in rating decisions, a determination 
that there was a "clear and unmistakable error" must be 
based on the record and the law that existed at the time 
of the prior RO decision.  See Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).  Moreover, the outstanding VA 
treatment records from 1960 or 1961 and for 1975 to 1977 
referenced by the veteran were not constructively on file 
at the time of the September 1975 rating decision, and 
therefore are not relevant to that claim.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); VAOPGCPREC 12-95.  

With respect to the claim for an earlier effective date 
for the grant of service connection, the Board points out 
that this issue turns on the finality of the September 11, 
1975, rating decision and the date that the veteran first 
filed a claim to reopen the issue involved in this case 
following that rating decision; none of the outstanding 
medical records identified by the veteran are relevant to 
either determination.  Consequently, there is no need to 
advise the veteran of the respective burdens carried by VA 
and the veteran in obtaining any evidence in the instant 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board points out that the veteran is well 
aware, through the November 1999 rating decision, the 
September 2000 statement of the case and the supplemental 
statements of the case on file, of what information and 
evidence is needed to substantiate his claims, and the 
Board notes that the veteran presented testimony in 
support of his claims in January 2001 and July 2002.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes 
that the statement of the case and supplemental statements 
of the case informed the veteran of the information and 
evidence needed to substantiate his claims.  It is clear 
from submissions by and on behalf of the veteran that he 
is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
again notes that while the veteran has identified several 
physicians and/or facilities from which he received 
treatment for psychiatric difficulties throughout the 
years, none of the records from the referenced sources, 
even assuming that they still exist, are relevant to the 
instant claims.  In this regard, the Board points out that 
none of those records could constitute a claim to reopen 
for VA purposes, since service connection for the 
veteran's psychiatric disability was not in effect until 
November 1999.  See 38 C.F.R. § 3.157 (2002).  
Accordingly, the Board finds that any duty to assist the 
veteran in the instant appeal has been satisfied.

In sum, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
the implementing regulations.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 


I.  Clear and unmistakable error

A notice of disagreement shall be filed within one year 
from the date of mailing of notification of the initial 
review or determination; otherwise that determination will 
become final.  38 C.F.R. § 19.118 (1975).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
In order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) held that clear and unmistakable 
error is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
When attempting to raise a claim of clear and unmistakable 
error, a claimant must describe the alleged error with 
some degree of specificity, and, unless it is the kind of 
error, that if true, would be clear and unmistakable error 
on its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that 
neither a claim alleging improper weighing and evaluating 
of the evidence in a previous adjudication, nor general, 
non-specific claims (including sweeping allegations of 
failures to follow the regulations or to provide due 
process), meet the restrictive definition of clear and 
unmistakable error.  Id. at 44.

The veteran filed a claim for compensation for a nervous 
condition in April 1975.  The rating board denied his 
claim in a September 11, 1975, rating decision; he was 
advised of the disposition of his claim and of his 
appellate rights with respect thereto in October 1975, but 
he did not submit a notice of disagreement within one year 
of the October 1975 notice letter.  The October 1975 
notice letter explained that after a complete review of 
service records and other evidence, VA determined that the 
veteran's nervous condition was not incurred in or 
aggravated by military service.

While the veteran does not dispute that a notice of 
disagreement was not filed within one year of the October 
1975 notice letter, in numerous statements as well as in 
testimony before a decision review officer in January 2001 
and before the undersigned in July 2002, he nevertheless 
argues that the September 1975 rating decision never 
became final.  Specifically, he contends that his mental 
condition at the time prevented him from understanding his 
appellate rights because he was a full-time patient 
receiving medication at a day hospital from 1975 until 
1977.  He also argues that the September 1975 rating 
decision was vitiated when the RO conducted a de novo 
review of his claim and granted service connection for 
psychiatric disability in November 1999.  He additionally 
contends that he was effectively prevented from appealing 
the September 11, 1975, rating decision because VA 
erroneously informed him that his service records had been 
destroyed and also because VA failed to give him copies of 
the referenced records.  He also alleges that while he 
failed to report for a VA examination on July 28, 1975, VA 
was required to thereafter inquire as to whether he would 
be willing to report for another examination.

With respect to his contention that his mental condition 
prevented him from appealing, the Board points out that 
the veteran has not identified any pertinent law or 
regulation which would act to toll the time limit in which 
to initiate or perfect his appeal of the September 11, 
1975, rating decision on the basis of any psychiatric 
problems.  See, e.g., 38 C.F.R. § 19.110 (1975) (VA's 
failure to notify the claimant of his right to appeal or 
the time limit applicable to a notice of disagreement or 
substantive appeal will not extend the applicable period 
for taking action to appeal the relevant decision).  In 
any event, despite the veteran's description of himself as 
a "full-time" patient at the Bedford, Massachusetts Day 
Hospital from 1975 to 1977, the records do not reflect 
that he was held as an inpatient at that facility for any 
appreciable length of time, if at all, let alone for two 
years (see the April 19, 1977, treatment note from the 
Bedford facility indicating that the veteran was last seen 
at that facility around 1975 and noting the veteran's 
report that he had not seen a psychiatrist since that 
time; and the July 1977 VA examination report noting that 
the veteran had been attending the Bedford Day Hospital 
five days a week intermittently since 1975), and none of 
the medical records on file for 1975 suggest that the 
veteran lacked the capacity to initiate an appeal.  
Moreover, the veteran has been represented before VA by 
his current representative since April 1975.  The Board 
therefore finds unpersuasive the veteran's argument that 
the time period for initiating an appeal of the September 
1975 rating decision was tolled. 

With respect to his contention that the September 1975 
rating decision was vitiated by the de novo review of his 
claim conducted by the RO in the November 1999 rating 
decision, the Board points out that the mere reopening of 
a claim under 38 U.S.C.A. § 5108 (West 1991) does not 
affect the finality of any prior rating decision.  See 
38 C.F.R. § 3.400(q)(1) (2002).  Compare 38 C.F.R. 
§ 3.400(q)(2) (2002).

With respect to the veteran's contention that VA misled 
him into thinking that his service records had been 
destroyed and that VA failed to forward copies of his 
service medical records to him, the Board first notes that 
there is no indication that the veteran's service medical 
records were incomplete at the time of the September 1975 
rating decision; the record shows that most of his service 
records were obtained in December 1957 and that the 
remainder were obtained in April 1975.  Turning to his 
contention that he was nevertheless told the records were 
destroyed, the Board finds no evidence that the veteran 
was ever notified by VA in 1975 or at any other time that 
his service records had been destroyed.  Indeed, the 
October 1975 notice letter specifically cited to entries 
contained in his service medical records.  Moreover, there 
is no indication that the veteran ever requested copies of 
his service medical records at any point prior to 1996, 
and neither the veteran nor his representative has 
identified any law or regulation requiring VA to provide 
the veteran with copies of his service medical records 
absent a request from the veteran for those records.  

Moreover, while the veteran contends that VA was required 
to inquire of him as to whether he would be willing to 
report for a VA examination after he failed, without any 
explanation, to report for the one scheduled in July 1975, 
neither he nor his representative has identified any law 
or regulation requiring VA to do so.  The Board notes in 
passing that the September 11, 1975, rating decision did 
not, as has been suggested by the veteran's 
representative, deny the veteran's claim administratively.  
Rather, the rating decision denied the claim for service 
connection for psychiatric disability on the merits.  The 
Board consequently finds no evidence of the type of grave 
procedural error which might serve to vitiate the finality 
of the September 1975 rating decision.  Cf. Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); Tetro v. Gober, 14 Vet. 
App. 100 (2000).   

Consequently, because the veteran was properly notified of 
the September 1975 rating decision in October 1975 as well 
as of his appellate rights with respect thereto, and as 
there is no indication that the veteran appealed the 
September 1975 rating decision, and as the Board finds 
that the veteran's arguments concerning the lack of 
finality associated with the September 1975 rating 
decision are unpersuasive, the Board concludes that the 
September 11, 1975, rating decision denying his claim for 
service connection is final.  38 C.F.R. § 19.118 (1975).

Turning to the issue of whether there is CUE in the 
September 11, 1975, rating decision, the record reflects 
that the evidence considered by the rating board at that 
time included service medical and personnel records for 
December 1954 to October 1957.  Those records show that at 
the veteran's examinations for discharge conducted in July 
and August 1957, no complaints, finding or diagnosis of 
psychiatric disability were recorded, and that the 
battalion surgeon for the veteran's unit, in July 1957, 
determined that the veteran had no mental defect 
justifying discharge under applicable Army regulations.  
The records show that the veteran underwent a summary 
court martial in September 1957 on the charge of being off 
base without a pass, and it was noted at that time that 
the veteran had a history of prior convictions for similar 
offenses; some of the testimony recorded in the court 
martial described the veteran as immature and emotionally 
unstable.  In September 1957, following the last summary 
court martial and while confined shortly prior to his 
discharge, the veteran was treated for acute anxiety and 
depression, and was noted to have essentially become 
unresponsive.  On further evaluation, he was noted to be 
imitating catatonic behavior, but was described as 
inconsistent in his presentation, leading treating 
personnel to conclude that an element of malingering was 
present.

The evidence considered by the rating board also included 
a VA hospital report for March 1975 to April 15, 1975, 
which disclosed that the veteran reported having 
experienced difficulties since leaving his job in 1974, 
with a consequent increase in alcohol intake, as well as 
episodes of beating his wife and experiencing extreme rage 
at minor incidents; he reported experiencing similar 
symptoms around 1963.  On mental status examination the 
veteran was slightly anxious with an angry affect.  There 
was no evidence of organicity or psychosis.  He was 
diagnosed with an explosive personality and with alcohol 
abuse.  The hospital report shows that he requested 
transfer to another VA hospital and that he was discharged 
irregularly.

The evidence before the rating board also included a VA 
Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, 
completed by the Bedford, Massachusetts VA medical 
facility on April 24, 1975.  The form indicates that the 
veteran had been admitted with a diagnosis of depressive 
reaction.  The record reflects that the RO responded to 
the Bedford facility's request for information on the 
veteran's eligibility for treatment on July 8, 1975.

In a June 1975 statement of record at the time of the 
September 1975 rating decision, the veteran's 
representative reported that the veteran had received 
psychiatric treatment at two VA facilities since 1973.

The evidence before the rating board also included a note 
indicating that the veteran failed to report for a VA 
examination scheduled for July 28, 1975. 

The RO, based on this record, found that the veteran's 
claimed psychiatric disability was not incurred in or 
aggravated by service.  The Board points out that the 
composition of the rating board in September 1975 included 
a medical professional.  

The veteran, through numerous statements and in testimony 
in January 2001 and July 2002, has essentially argued that 
the RO's September 11, 1975, decision contained clear and 
unmistakable error in that it denied service connection 
for his psychiatric disability without any evidence to 
support this conclusion.  He also maintains that he was 
erroneously told by VA in April 1975 that his service 
records were destroyed, that VA never told him that his 
service records were on file, and that VA never provided 
him with copies of his service records.  He also contends 
that the rating board knew that he was hospitalized at the 
Bedford VA medical facility at the time he failed to 
report for the VA examination scheduled in July 1975, and 
that VA should have inquired as to whether he was willing 
to report for another VA examination.

With respect to the veteran's contentions regarding his 
service records, as noted previously, there is no 
indication that he was ever told by VA that his service 
records were destroyed.  The Board notes that while the 
rating decision did not specifically mention certain 
findings, there is nothing to suggest that the rating 
board failed to consider any of the records that were in 
fact before it in September 1975.  See Eddy v. Brown, 9 
Vet. App. 52, 58 (1996).  Moreover, review of the record 
discloses that, prior to 1996, the veteran never requested 
copies of his service records.  In addition, neither the 
veteran nor his representative has identified any law or 
regulation requiring VA to provide him with his service 
records, absent a request by him for those records.

With respect to his contention that the rating board knew 
that he was hospitalized on July 28, 1975, and that the 
rating board should have offered him another opportunity 
to appear for an examination, the Board points out that 
the only evidence of hospitalization following his 
discharge from a VA facility on April 15, 1975, was the VA 
Form 10-7131 indicating that the veteran was admitted on 
April 24, 1975, to a day hospital, and requesting 
information as to the veteran's eligibility for treatment; 
nothing in the record suggested that the veteran was 
hospitalized in July 1975 at the day hospital or at any 
other facility, or that his participation in the day 
hospital program otherwise prevented him from attending 
his scheduled examination.  Moreover, neither the veteran 
nor his representative has identified any pertinent law or 
regulation requiring VA to offer the veteran another 
opportunity for VA examination after he failed, without 
explanation, to report for the one scheduled in July 1975.  
The Board notes that sweeping, non-specific allegations of 
failure to follow the regulations, accord due process or 
apply the doctrine of reasonable doubt do not meet the 
restrictive definition of clear and unmistakable error.  
Fugo, 6 Vet. App. at 44.

In essence, the veteran is arguing that the rating board 
improperly evaluated evidence when adjudicating his claim 
for psychiatric disability on September 11, 1975, 
essentially contending that VA was aware of his emotional 
problems since discharge; that the evidence on file in 
September 1975 was essentially the same evidence as that 
which led to the grant of service connection for 
psychiatric disability in November 1999; and that any 
reliance on the July and August 1957 discharge 
examinations was improper because the examining physician 
was not qualified to evaluate psychiatric problems.  He 
argues that the rating board failed to apply 38 C.F.R. 
§ 3.4 to the facts of his case (the Board notes that 
38 C.F.R. § 3.4 (1975) merely defines the terms 
"compensation" and "disability compensation").  

The Board notes, however, that the medical evidence before 
the rating board in September 1975 indicated that the 
veteran first manifested psychiatric symptoms of any type 
in September 1957 while confined following his summary 
court martial; that he was noted to have acute anxiety and 
depression at that time; and that he appeared to be 
imitating catatonic behavior, with sufficient evidence of 
associated malingering to warrant mention by the treating 
personnel.  The only other medical evidence before the 
rating board consisted of medical records showing 
treatment more than 7 years after service for an explosive 
personality and for alcoholism (with no diagnosis of 
neuropsychiatric disorder or an opinion in any event 
linking any psychiatric disorder to service), and an April 
1975 note indicating that the veteran was admitted that 
month for treatment of a depressive reaction.  The rating 
board's decision that, based on the record before it, the 
veteran's claimed psychiatric disability was not incurred 
in or aggravated by service was a proper exercise in 
rating judgment that cannot now be said to constitute the 
kind of clear and unmistakable error defined by Fugo 
because mere disagreement with how the RO evaluated the 
evidence is inadequate to raise such a claim.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The Board concludes, therefore, that the September 11, 
1975, rating decision denying service connection for 
psychiatric disability was not clearly and unmistakably 
erroneous.

The Board notes that the veteran argues that VA is 
authorized pursuant to 38 C.F.R. § 2.7 to provide him with 
relief on account of the purported failure by his service 
department to adhere to certain regulations which would 
have, in his view, allowed for the proper treatment and 
documentation of his psychiatric disability.  Even 
assuming that administrative error was in fact committed 
by his service department as claimed, the authority to 
grant the equitable relief sought is reserved to the 
Secretary of the Department of Veterans Affairs.  
38 C.F.R. § 2.7(c) (2002).  The Board is bound by the law, 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).


II.  Entitlement to an effective date earlier than July 
14, 1997, for the grant of service connection for 
psychiatric disability.

Factual background

As discussed in the preceding section, service connection 
for psychiatric disability was denied a final September 
11, 1975, rating decision.  The record reflects that no 
further communication was thereafter received from either 
the veteran or any representative until April 21, 1977, at 
which time the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, with 
the Veterans Services Division of the Bedford VA Medical 
Center.  In the section of that form designated for the 
identification of the nature of the sickness, disease or 
injuries for which the claim was made, the veteran claimed 
a nervous condition of onset in 1957.  The veteran also 
completed the section of the form reserved for claims for 
compensation for disabilities incurred in service, again 
listing his nervous condition as the disability claimed.  
The veteran also, as he did in his application of April 
1975, completed the section for claiming entitlement to 
non-service connected pension benefits.

Thereafter, VA treatment reports for April 1977 to May 
1977, received in May 1977, show that the veteran was 
admitted for complaints of homicidal ideation and 
intoxication, record his assertion that he received 
psychiatric treatment in service while in the stockade, 
and indicate that he was last treated psychiatrically in 
1975.  The records show that the veteran was evaluated for 
a possible manic-depressive disorder, and that he was in 
fact discharged with a diagnosis of manic-depressive 
illness.

On VA examination in July 1977, the veteran complained of 
an explosive temper, with sleep problems and an inability 
to concentrate.  The veteran indicated that he had not 
worked on a steady basis since leaving service, largely 
because of his explosive temper and his consumption of 
alcohol to alleviate anxiety and depression.  The veteran 
reported that his psychiatric symptoms began in service, 
and the examiner diagnosed the veteran with chronic 
anxiety reaction.

In a September 22, 1977, rating decision, the RO 
interpreted the veteran's April 1977 claim as limited to 
the issue of entitlement to non-service connected pension 
benefits; the rating decision granted entitlement to that 
benefit.

VA treatment records received following the September 1977 
rating decision, but covering the period from June 1977 to 
the present, document occasional treatment for psychiatric 
conditions including bipolar disorder.  However, no 
further communication from the veteran or any 
representative was received until July 14, 1997, at which 
time the veteran requested reopening of his claim for 
service connection for a nervous condition.  In connection 
with his claim, the veteran has on several occasions 
submitted copies of his service medical and personnel 
records.

Thereafter, and following the submission of medical 
evidence including January 1998 and August 1999 statements 
from physicians linking his psychiatric disability to 
service, service connection for psychiatric disability was 
granted in a November 1999 rating decision; the disability 
was evaluated as 70 disabling effective July 14, 1997.

In several statements on file, and in testimony before a 
decision review officer in January 2001 and before the 
undersigned in July 2002, the veteran essentially argues 
that the effective date of service connection for 
psychiatric disability should be the day after his 
discharge from service, the date of his original claim 
(described by him as September 11, 1975), or April 1977.  
He indicates that his psychiatric symptoms began in 
service and that he received treatment for psychiatric 
symptoms at VA facilities at various times beginning in 
1960.  The veteran testified that he did not correct the 
RO's assertion in the September 1977 rating decision that 
his claim was limited to the issue of entitlement to non-
service connected pension benefits because he believed 
that his service connection claim was futile.  The veteran 
argues that the November 1999 rating decision granted 
service connection for psychiatric disability primarily 
based on his service medical records.  

Analysis

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is 
the date of receipt of the application to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400(q)(1)(ii).  A claimant may not receive an effective 
date earlier than the date of his application to reopen 
his claim.  Smith v. West, 11 Vet. App. 134, 138 (1998); 
see Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
VA, from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person 
acting as next friend of a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155.   

Service connection for psychiatric disability was denied a 
final September 11, 1975, rating decision.  Thereafter, no 
further communication from either the veteran or any 
representative was received until April 21, 1977, at which 
time he submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, with the Bedford VA medical 
facility.  While the RO in the September 1977 rating 
decision interpreted the veteran's April 1977 claim as 
limited to the issue of entitlement to non-service 
connected pension benefits, given that the veteran 
completed the sections of the form for identifying 
disorders for which disability compensation was sought, 
listing a nervous condition with an onset of 1957, and as 
the veteran essentially completed the same sections with 
the same information as he did on the VA Form 21-526 he 
submitted in April 1975, the Board finds that the veteran 
did file a claim to reopen the issue of entitlement to 
service connection for psychiatric disability on April 21, 
1977.

Moreover, the contemporaneous medical evidence documents 
treatment in 1977 for the same type of psychiatric 
symptoms and the equivalent diagnosis (manic depression 
versus bipolar disorder) as that which was linked to his 
period of service by the January 1998 and August 1999 
medical opinions.  In the Board's opinion, the evidence on 
file at the time of the veteran's April 21, 1977, claim to 
reopen demonstrated entitlement to the benefit sought, 
namely service connection for psychiatric disability.  
Accordingly, as the date that entitlement arose for 
service connection for psychiatric disability is no later 
than the date of the veteran's claim to reopen on April 
21, 1977, the Board concludes that the veteran is entitled 
to an effective date of April 21, 1977, for the grant of 
service connection for psychiatric disability.

The Board notes that the veteran contends that he is 
entitled to an effective date of October 2, 1957 (the day 
following his discharge from service) for the grant of 
service connection for psychiatric disability.  As 
discussed in the preceding section, however, service 
connection for psychiatric disability was denied in a 
final September 11, 1975, rating decision, and the veteran 
has not demonstrated the presence of CUE in that decision.  
See Waddell, supra.  Moreover, while he also asserts that 
the date of his original claim was September 11, 1975, the 
record shows that no further communication was received 
following the September 1975 rating decision which can be 
construed as a claim until April 1977.

The Board also notes that the veteran contends that 
service connection was ultimately granted based on service 
records supplied by him.  However, the record shows that 
the copies submitted by the veteran were duplicates of 
service records that had been on file since April 1975.  
In any event, the November 1999 rating decision granted 
service connection based on all of the evidence of record, 
including medical opinions dated in January 1998 and 
August 1999 linking his psychiatric disability to service.  
Accordingly, the provisions of 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) (2002) are not for application.

The Board lastly notes that the veteran and his 
representative have argued that an earlier effective date 
is warranted under 38 C.F.R. §§ 3.114, 3.157, and 3.203.  
The Board points out, however, that 38 C.F.R. § 3.114 is 
concerned with the effective date of an award of 
compensation pursuant to a liberalizing law or VA issue, a 
situation not present in the veteran's case.  Moreover, 
the provisions of 38 C.F.R. 
§ 3.157 (2002) are not applicable to the facts of this 
case since service connection for psychiatric disability 
had not been allowed, or disallowed for the reason that 
the service-connected disability was not compensable in 
degree, prior to the November 1999 rating decision.  
Finally, 38 C.F.R. § 3.203 (2002) concerns the procedures 
for authentication of service records, none of which are 
germane to the issue at hand. 

Accordingly, the veteran is entitled to an effective date 
of April 21, 1977, but no earlier, for the grant of 
service connection for psychiatric disability.


ORDER

Clear and unmistakable error not having been found in a 
September 11, 1975, rating decision which denied 
entitlement to service connection for psychiatric 
disability, the benefit sought on appeal is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to an effective 
date of April 21, 1977, for the grant of service 
connection for psychiatric disability is granted. 


REMAND

As discussed in the preceding section, the veteran is 
entitled to an effective date of April 21, 1977, for the 
grant of service connection for psychiatric disability.  
The Board notes that it is the responsibility of the RO to 
determine in the first instance the appropriate 
evaluation(s) to be assigned the psychiatric disability 
for the period from April 21, 1977, to July 13, 1997.  See 
Vargas-Gonzales v. Principi, 15 Vet. App. 222 (2001); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See 
also Grantham v. Brown, 114 F.3d 1156 (1997).

Since the evaluation(s) the RO may assign the psychiatric 
disability for the period from April 21, 1977, to July 13, 
1997, could impact the disposition of the remaining issue 
on appeal, the Board finds that a remand of the issue of 
entitlement to an effective date earlier than July 14, 
1997, for the grant of a total rating based on 
unemployability due to service-connected disability is 
appropriate under the circumstances.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should implement the 
Board's order granting an 
effective date of April 21, 1977, 
for the grant of service 
connection for psychiatric 
disability, and should assign a 
disability evaluation (or 
evaluations, as appropriate) for 
the referenced disability for the 
period from April 21, 1977, to 
July 13, 1997.

2.  The RO should contact the 
veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess 
additional records pertinent to 
the remaining claim on appeal, to 
include the Edge Hill facility in 
Rhode Island, and McLean Hospital.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate 
with the claims files any medical 
records identified by the veteran, 
to include from the Edge Hill 
facility and McLean Hospital, 
which have not been secured 
previously.  In any event, 
treatment records from the Jamaica 
Plain, Massachusetts VA Medical 
Center and the Bedford, 
Massachusetts VA Medical Center 
for January 1973 to the present 
should be obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it 
should inform the veteran of this 
and request him to provide the 
outstanding medical records.

4.  Thereafter, the RO should 
review the claims files and ensure 
that all development actions have 
been conducted and completed in 
full.  The RO should then 
undertake any other action 
required to comply with the notice 
and duty-to-assist requirements of 
the Veterans Claims Assistance Act 
of 2000 and the implementing 
regulations, to specifically 
include informing the veteran of 
which evidence will be obtained by 
him and which evidence will be 
retrieved by VA in connection with 
his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Then, if not rendered moot, the RO 
should re-adjudicate the issue of 
entitlement to an effective date 
earlier than July 14, 1997, for 
the grant of entitlement to a 
total rating based on 
unemployability due to service-
connected disability. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



